DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the leaf" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the leaf" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochs, U.S. Patent 8,863,358.
Ochs teaches a hinge with set screws comprising a frame leaf (102), a knuckle (130) connected to and extending laterally form the frame leaf, a pin (134) around which the knuckle is arranged, a frame hole (108) on the leaf and adapted to receive a primary screw (Col 3, Lns 10-13), a set hole (120) on the frame leaf and through which a set screw (112) is fastened and wherein the set screw is distinct form the primary screw, [Claim 1].
Regarding Claim 2, see fig. 4, elements 112 and 120.
Regarding Claim 3, see elements 108, 110, 112 and Col 3, Lns 10-13.
Regarding Claim 4, see elements 108 and 110.
Regarding Claim 5, see figs. 6A – 6C and associated disclosure.
Regarding Claims 6-7, see fig. 2, elements 110.
Regarding Claim 9, see rejection of Claim 1.
Regarding Claim 10¸ see fig. 2.
Regarding Claim 11, see fig. 5, elements 160, 162, see figs. 7A-7C.
Regarding Claim 12, see elements 110, 112 in figs. 7c.
Regarding Claim 13, Examiner notes that a length of the narrower part of screws 110 and 112 constitute “a length” that is shorter than the width of the frame leaf.
Regarding Claim 14, see elements 110 and 112 in figs. 7A-C.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochs ‘358 as applied to claims 1-2 and 5 above, and further in view of Ginter, U.S. Patent 10,246,917.
In addition to all the aspects of the instant invention, Ochs teaches a door jamb leaf on a side of the pin opposite the frame leaf (see 116).
Ochs does not teach the door jamb leaf including a set hole and a set screw.
Ginter teaches a similar device to Ochs with both a door jamb leaf and a frame leaf having adjustable screw elements, see fig. 2, elements 30.
At the time of the invention it would have been obvious to those of ordinary skill in the art to provide Ochs with holes and set screws on the jamb leaf (as taught by Ginter) because that would permit greater options in installation and adjustment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677